DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed November 5th, 2021 have been entered. Claims 1, and 4-15 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Drawing, Specification, and Claim Objection previously set forth in the Non-Final Office Action mailed September 1st, 2021) and are hereby withdrawn in light of their correction. however, additional Specification Objections and 112b rejections are necessitated in light of applicant's amendments as set forth in the pertinent sections below.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: "wherein the soft pad of the head support is perpendicular to the soft pad of each of the two chest and abdomen support rods" of claim 10 and "tranverse bar" (of claims 11, 12, and 13) appears to be lacking antecedent basis in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1 and 15, the limitation “the first frame has a receiving space; a crossbar is mounted in the receiving space of the first frame and defines an adjusting space in the receiving space… the second frame has a receiving space; [[and]] the second frame is provided with a plurality of support bars arranged alternately in the receiving spaces” and “the crossbar is arranged between the receiving space and the adjusting space of the first frame”.
Firstly, there is confusing antecedent basis as “a receiving space” has already been disclosed for the first frame. The use of “a receiving space” a second time can invite the uncertainty as to whether such ‘a receiving space’ is the same as the receiving space of the first frame, shares receiving space with the first frame, or is an entirely different receiving space. It is respectfully recommended that the receiving space of the second frame be further clarified such as “a second receiving space”. Furthermore, it is construed for the purposes of examination that “the receiving spaces” should be read as “the second receiving space” as the second receiving space in light of applicant’s Figures demonstrating the second frame comprising the plurality of alternatingly arranged support bars.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 6, 8-10, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Taiwan Pub. No. TWM512351U) in view of Boscaro (U.S. Pub. No. 20040055085), Chen et al. (U.S. Pat. No. 9724257); hereafter “Chen”.
Regarding claim 1, Li discloses (FIGS. 4) a bed (as illustrated in FIG. 4) comprising: a base (30, 25; FIG. 4), a first frame (10, 20, 22; FIG. 4) and a second frame (opposite 10; FIG. 4); wherein: the first frame defines a first end and a second end (as illustrated in FIG. 4); the first frame has a receiving space (24, As illustrated in FIG. 4); a crossbar (22; FIG. 4) is mounted in the receiving space of the first frame and defines an adjusting space in the receiving space; the second end of the first frame is connected with two retractable bars (11 proximate 20; FIG. 4); the two retractable bars are connected with a head support (10/12; FIG. 3/4); the head support has a side covered by a soft pad (14; FIG. 4) located adjacent to the first frame (as illustrated in FIG. 4); the second frame has a receiving space (within 25; FIG. 4); a distance between the head support and the second end of the first frame is adjusted by the two retractable bars (Li: through 11, near 10; FIG. 4).
However, Li does not explicitly disclose a foldable bed wherein the base includes two plates each having a first pivot portion and a second pivot portion; the first end of the first 
Regardless, Boscaro teaches (FIGS. 1-4) a foldable bed (As illustrated between FIGS. 1-3) wherein the base includes two plates (2; FIG. 1) each having a first pivot portion (leftmost 3; FIG. 4) and a second pivot portion (rightmost 3; FIG. 4); the first end of the first frame (leftmost 6; FIG. 1) is pivotally connected with the first pivot portion of the base (as illustrated between FIGS. 1 and 2); the second frame  (rightmost 6; FIG. 1) has an end {that} is pivotally connected with the second pivot portion of the base (as illustrated between FIGS. 1 and 3); and the second frame is provided with a plurality of support bars (8; FIG. 2) arranged alternately in the receiving space (as illustrated in FIG. 2), a stand (7; FIG. 1-3); and wherein the second frame has a periphery provided with a plurality of stands (7; FIG. 3).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the plates (2), the first and second pivot portions (3), the pivotal connections of the first and second frames (illustrated between FIGS. 1-3), the alternating plurality of support bars (8) within the receiving space of the second frame, and the plurality of stands (7) of Boscaro into the assembly of Li. Wherein the results would have been predictable as both Li and Boscaro are concerned with bed frameworks for holding people aloft. Where advantageously, the inclusion of Boscaro’s deployment/collapsible scheme granted through the plates, pivot portions, pivotal connections, and the stands would permit the 
However, Li still does not explicitly disclose the first frame is provided with two chest and abdomen support rods arranged in the adjusting space; each of the two chest and abdomen support rods is covered by a soft pad; nor wherein the adjusting space of the first frame has two sidewalls each provided with a slideway, and each of the two chest and abdomen support rods has two ends each slidably mounted in the slideway of the first frame, with each of the two chest and abdomen support rods being slidable in the adjusting space of the first frame to adjust a distance between the two chest and abdomen support rods.
Regardless, Chen teaches (FIGS. 3 and 5) a bed (as illustrated in FIG. 1) wherein the first frame (proximate the head portion 10; FIG. 3) is provided with two chest and abdomen support rods (131; FIG. 5) arranged in the adjusting space (111; FIG. 3); each of the two chest and abdomen support rods is covered by a soft pad (133; FIG. 5); and wherein the adjusting space of the first frame has two sidewalls (121: FIG. 5) each provided with a slideway (as illustrated in FIG. 5), and each of the two chest and abdomen support rods has two ends (about 1311; FIG. 5) each slidably mounted in the slideway of the first frame (as illustrated in FIG. 5), with each of the two chest and abdomen support rods being slidable in the adjusting space of the first frame to adjust a distance between the two chest and abdomen support rods (as illustrated in FIG. 5 and conveyed through FIG. 3)
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the two abdomen support rods (131; FIG. 5) and the 
Regarding claim 5, Li in view of Boscaro and Chen discloses (Li: FIGS. 8-10) the foldable bed of claim 1, further comprising: a bending frame mounted above the first frame and the head support; wherein: the bending frame includes a support rod having two pivot sections formed on two ends thereof, a movable rack connected with the two pivot sections of the support rod, and a head cushion coating the movable rack; the support rod has a U-shaped configuration; and the movable rack has a hollow rectangular shape and is formed with a rectangular space. The features thereof are eminently anticipated by FIGS. 8-10 of Li that utilize a bending frame, support rod, pivot sections, movable rack, and head cushion of identical configuration and identical placement as applicant portrays in FIG. 13-15.
Regarding claim 6, Li in view of Boscaro and Chen discloses (Li: FIGS. 11-13) the foldable bed of claim 1, further comprising: a hollow sleeping pillow mounted above the first frame and 
Regarding claim 8, Li in view of Boscaro and Chen discloses the foldable bed of claim 1, wherein the first frame and the second frame are spaced from each other (as set forth in claim 1 above with deference to Boscaro’s pivoting portions).
Regarding claim 9, Li in view of Boscaro and Chen discloses the foldable bed of claim 1, wherein the first frame and the second frame are pivotable relative to each other (as set forth in claim 1 above with deference to Boscaro’s pivoting portions).
Regarding claim 10, Li in view of Boscaro and Chen discloses (Li: FIGS. 1; Chen: FIG. 3) the foldable bed of claim 1, wherein the soft pad of the head support (Li: about 10/12; FIG. 1/3) is perpendicular to the soft pad of each of the two chest and abdomen support rods (Chen: FIG. 3). Where notably, Chen’s incorporated chest/abdomen support rods are oriented with their axis perpendicular to the framework of the bed, where similarly in combination with Li, the axis of the chest/abdomen support rods would likewise be perpendicular to any of the horizontally oriented framework of the head support and soft pads thereof.
Regarding claim 14, Li in view of Boscaro and Chen discloses (Li: FIGS. 1 and 4) the foldable bed of claim 1, wherein the two retractable bars (Li: 11 proximate 20; FIG. 4) are arranged between the head support and the second end of the first frame (Li: as illustrated between FIGS. 1 and 4).
Regarding claim 15, Li in view of Boscaro and Chen discloses (Li: FIGS. 1 and 4) the foldable bed of claim 1, wherein the crossbar is arranged between the receiving space and the adjusting space of the first frame (Li: as illustrated in FIGS. 1 and 4).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Boscaro and Chen in further view of Sewell (U.S. Pat. No. 5946749).
Regarding claim 7, Li in view of Boscaro and Chen discloses the foldable bed of claim 1.
However, Li does not disclose further comprising: a movable table located under the head support and the first frame.
Regardless, Sewell teaches (FIG. 4) a massage bed table that further comprises a movable table (26; FIG. 4) located under the head support (16; FIG. 4) of the first frame (as illustrated in FIG. 4).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the movable table (26; FIG. 4) of Sewell into the frame of Li (as illustrated in FIG. 4). Where the results would have been predictable as both Li and Sewell are concerned with massage tables with head openings within the confines of the first frame (Li: as illustrated in FIG. 4; Sewell: as illustrated in FIG. 4). Where advantageously “An adjustable book holder 26 is provided to enable the person while in the prone position on their stomach to read a book on book holder 26 through face opening 18 in back portion 16 without having to hold the book by the hands” (Col. 3, lines 46-49), thereby permitting the bed occupant entertainment while lying face down.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Boscaro, Chen, and Riemer (U.S. Pat. No. 3005633).
Regarding claim 11, Li in view of Boscaro and Chen discloses the foldable bed of claim 1.
However, Li does not explicitly disclose wherein the second end of the first frame has a transverse bar parallel with the soft pad of the head support.
Regardless, Riemer teaches (FIGS. 1 and 6) a transverse bar (6; FIGS. 1 and 6) parallel with the outer rod (9) of a telescoping head support portion (as illustrated between FIGS. 1 and 6). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the transvers bar of Riemer (6; FIG. 1) into the first frame/receiving portion immediately proximate the retractable bars of Li (between 22 and 10/14/11; FIG. 4). Where the results would have been predictable as both Li and Riemer are concerned with telescoping U-shaped bars that retract and deploy outward (Riemer: as illustrated between FIGS. 1 and 6; Li: as illustrated between FIGS. 1 and 4). Where further advantageously, the inclusion of the cross bar would further strengthen the first frame and further still prevent torsional forces from incurring about the apertures correspondent to the retractable bars of Li. Thereby extending the longevity of the apparatus and rendering the apparatus more sturdy for transport/storage.
Regarding claim 12, Li in view of Boscaro and Chen discloses the foldable bed of claim 11, wherein the transverse bar of the second end of the first frame (Riemer: 6; FIGS. 1 and 6; as set forth in claim 11 prior) is arranged between the soft pad of the head support and the crossbar (as set forth in claim 11 prior).
Regarding claim 13, Li in view of Boscaro and Chen discloses the foldable bed of claim 11, wherein the head support is movable outward relative to the first frame (Li: as illustrated .
Response to Arguments
Applicant’s arguments, see Remarks (page 9), filed November 5th, 2021, with respect to Drawing, Specification, and Claim Objections have been fully considered and are persuasive.  The Drawing, Specification, and Claim Objections of November 5th, 2021 has been withdrawn.
Applicant's arguments filed November 5th, 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually (see Remarks: pages 12-16), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Notably, applicant appears to exclusively target Li, despite the combinations of Boscaro and Chen that addressed aspects of the stands, the adjusting space, the slideway and other features. 
Further, Applicant seems to prolifically state “The reference Li only disclosed the first frame 10 and did not disclose a head support”. However, Li clearly avails a first frame (about 10/20/22) that is a combinate body and comprises within it’s constituency a head support (about 10) that is clearly articulatable and extendable. Examiner does not agree that the Li reference only disclosed the first frame and did not disclose a head support. Under similar a combinate body) of applicant’s own invention comprises a crossbar (24) and a second end that is connected with two retractable bars (28) with such connectable bars connected with the head support 29. Similarly, Li clearly and demonstrates eminently an analogous arrangement with a first frame (comprising the body portions 10/12, 11, 22/20) that comprises a cross bar (20/22), a second end with two retractable bars (11) and a head support (10/12; portions parallel and extensible laterally along 12 in FIG. 3). Therefore, Examiner does not agree that “The reference Li only disclosed the first frame 10 and did not disclose a head support” and maintains the rejections/rationales of record pertinent thereof.
In response to applicant's argument that Li cannot envision the second frame pivotally connected; and that it is impossible for the Li reference to envision that the second frame is provided with a stand as Boscaro discloses; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Similarly, the combinations do not need to be bodily incorporated into one another. A person of ordinary skill in the art is one of ordinary creativity in the art. Where Li clearly and eminently demonstrates pivoting elements and stands through it’s own pivoting stands (As illustrated in FIG. 1). Therefore, examiner is not persuaded Li cannot envision being pivotally 
With regard to Li “does not define an adjusting space in the receiving space. There is clearly and eminently a receiving space (correspondent to 24) and an adjustment space (correspondent to 25), wherein the crossbar (20/22) clearly separates and defines either region. It could be said that broadly, the adjusting space is in the greater receiving space, or that the receiving space is within the adjusting space, but the crossbar clearly and eminently defines the region of the two, where furthermore “the crossbar is arranged between the receiving space and the adjusting space of the first frame” (per claim 15). Therefore, Examiner is not persuaded that Li does not define an adjusting space in the receiving space
In response to applicant's argument that applicant’s invention possesses advantages (See remarks: page 17-18), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Furthermore to the immediate prior, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Therefore, Examiner is not persuaded that Li does not manifest the aspects applicant traverses, and is not persuaded by purely pursuing Li when it is the combination of Li, Boscaro, and Chen (and/or Sewell) that define the prior art, applicant’s allegations do not appear to 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673    


/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/14/2022